Case 1:19-cv-00373-MSM-LDA Document 20 Filed 07/10/20 Page 1 of 2 PageID #: 619




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND




 JUDITH S.,              )
        Plaintiff        )
                         )
           v.            )               No. 1:19-cv-373-MSM-LDA
                         )
 ANDREW SAUL, Comm’r     )
 SOCIAL SECURITY ADMIN., )
         Defendant       )


                            MEMORANDUM AND ORDER

       The Commissioner of Social Security has moved to remand this administrative

 appeal for a wholly new determination on the plaintiff’s application for benefits. (ECF

 No. 15). The plaintiff concurs in the need for a remand, but she has filed objections

 with respect to two details of the remand: first, she wants a clarification of the basis

 for the Commissioner’s motion, and, second, she wants the remand review conducted

 by a different Administrative Law Judge (ALJ). (ECF No. 16). The Commissioner

 strenuously objects to a forced recusal of the ALJ. (ECF No. 17).

       First, as the review proposed by the Commissioner on remand is a full de novo

 evaluation, it is not clear why clarification of his reasons is necessary. Second, the

 request for clarification may be taken up by the plaintiff with the Commissioner on

 remand, to the extent it may be relevant to the parameters of the new review.

       With respect to the demand for a different ALJ, that is predicated on the

 plaintiff’s allegation that the ALJ who decided this case, and to whom it would

 ordinarily be returned, is biased against her attorney because the attorney has raised
Case 1:19-cv-00373-MSM-LDA Document 20 Filed 07/10/20 Page 2 of 2 PageID #: 620




 previous bias claims against that ALJ; the attorney chooses not to appear before that

 ALJ and maintains that it would be a hardship to force the plaintiff to retain another

 attorney. The Commissioner counters that there is no substantial or concrete basis

 for the accusation of bias, and that the plaintiff neither raised the issue below nor

 invoked the bias complaint procedure of 20 C.F.R. § 404-940 (bias must be raised at

 earliest point and, if recusal is denied, an appeal lies to the Appeals Council).

       The evidence of bias must be clear to force recusal of an ALJ and warrant a

 substitution over the Commissioner’s objection, as the Commissioner ordinarily has

 broad discretion to determine assignment. Peck v. Colvin, Civil Action No. 12-40146-

 DHH, 2014 L 1056988 at *5 (D. Mass. Mar. 14, 2014). The allegations here are

 conclusory and are largely based on the speculative impact of an unrelated case. The

 plaintiff has not met her high burden of demonstrating clear bias. I therefore GRANT

 the Commissioner’s motion to remand (ECF No. 15) and DENY the plaintiff’s request

 that the remand be to a different ALJ.



 IT IS SO ORDERED:



 ___________________________

 Mary S. McElroy,
 United States District Judge
 July 10, 2020
